                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI

SHELLY OSGOOD on behalf of                            )
herself and all others similarly                      )
situated,                                             )
                                                      )       JURY TRIAL DEMANDED
       Plaintiff,                                     )
                                                      )       Case No.
       v.                                             )
                                                      )
EQUITY BANK,                                          )
                                                      )
       Defendant.                                     )

                                 CLASS ACTION COMPLAINT

       Plaintiff, Shelly Osgood, on behalf of herself and all others similarly situated, by counsel,

alleges:

                                        INTRODUCTION

       1.       Plaintiff brings this action on behalf of herself and a class of all others similarly

situated against Defendant Equity Bank (“Equity”) over a) the improper assessment and collection

of Overdraft Fees (“OD Fees”), including fees on accounts that were never actually overdrawn,

and b) the assessment of more than one insufficient funds fee (“NSF Fee”) on the same item—

practices that are in breach of Equity’s contracts and its duty of good faith and fair dealing and

have unjustly enriched Equity.

       2.       Through the imposition of these fees, Equity has made substantial revenue to the

tune of tens of millions of dollars, seeking to turn its customers’ financial struggles into revenue.

Plaintiff, like thousands of others, have fallen victim to Equity’s fee revenue maximization scheme.

       3.       Plaintiff asserts this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, on behalf of herself and all others similarly situated, for damages and other relief.




                                                  1

            Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 1 of 27
                                                PARTIES

         4.       Plaintiff Shelly Osgood is a citizen and resident of the State of Missouri, residing

in Independence, and has a checking account with Equity.

         5.       Defendant Equity Bank is a stated-chartered bank with over 50 locations in Kansas,

Missouri, Oklahoma, and Arkansas. Equity is incorporated in Kansas and its headquarters and

principal place of business is in Andover, Kansas; therefore, it is a citizen of Kansas. Equity

provides retail banking services to its customers, including Plaintiff and members of the proposed

Class.

                                   JURISDICTION AND VENUE

         6.       This Court has original jurisdiction, inter alia, pursuant to the Class Action Fairness

Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has original jurisdiction

because the aggregate claims of the putative class members exceed $5 million, exclusive of interest

and costs, and at least one of the members of the proposed Class is a citizen of a different state

than Equity.

         7.       Equity regularly and systematically conducts business and provides retail banking

services in this district, and provides retail banking services to its customers, including Plaintiff

Osgood and members of the putative class. As such, it is subject to the jurisdiction of this Court.

         8.       Venue is likewise proper in this district pursuant to 28 U.S.C. § 1391 because Equity

is subject to personal jurisdiction in this Court and regularly conducts business within this district

through its multiple branches located within this district. In addition, a substantial part of the events

giving rise to the claims asserted herein occurred and continue to occur in this district.




                                                    2

              Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 2 of 27
                                  FACTUAL ALLEGATIONS

I.     EQUITY ASSESSES OVERDRAFT FEES ON ACCOUNTS THAT ARE NOT

       OVERDRAWN

       A.       Overview of Claim

       9.       Plaintiff challenges Equity’s practice of charging OD Fees on what are referred to

in this complaint as “Authorize Positive, Purportedly Settle Negative Transactions” (“APPSN

Transactions”).

       10.      Here’s how it works. At the moment debit card transactions are authorized on an

account with positive funds to cover the transaction, Equity immediately reduces consumers’

checking accounts for the amount of the purchase, sets aside funds in a checking account to cover

that transaction, and as a result, the consumer’s displayed “available balance” reflects that

subtracted amount. As a result, customers’ accounts will always have sufficient available funds

available to cover these transactions because Equity has already sequestered these funds for

payment.

       11.      However, Equity still assesses crippling OD Fees on many of these transactions,

and mispresents its practices in its account documents.

       12.      Despite putting aside sufficient available funds for debit card transactions at the

time those transactions are authorized, Equity later assesses OD Fees on those same transactions

when they purportedly settle days later into a negative balance. These types of transactions are

APPSN transactions.

       13.      Equity maintains a running account balance in real time, tracking funds consumers

have for immediate use. This running account balance is adjusted, in real-time, to account for debit

card transactions at the precise instance they are made. When a customer makes a purchase with a



                                                 3

            Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 3 of 27
debit card, Equity sequesters the funds needed to pay the transaction, subtracting the dollar amount

of the transaction from the customer’s available balance. Such funds are not available for any other

use by the accountholder, and such funds are specifically associated with a given debit card

transaction.

       Indeed, the entire purpose of the immediate debit and hold of positive funds is to
       ensure that there are enough funds in the account to pay the transaction when it
       settles, as discussed in the Federal Register notice announcing revisions to certain
       provisions of the Truth in Lending Act regulations: When a consumer uses a debit
       card to make a purchase, a hold may be placed on funds in the consumer’s account
       to ensure that the consumer has sufficient funds in the account when the transaction
       is presented for settlement. This is commonly referred to as a “debit hold.” During
       the time the debit hold remains in place, which may be up to three days after
       authorization, those funds may be unavailable for the consumer’s use for other
       transactions.

Federal Reserve Board, Office of Thrift Supervision, and National Credit Union Administration,

Unfair or Deceptive Acts or Practices, 74 FR 5498-01 (Jan. 22, 2009).

       14.     That means when any subsequent, intervening transactions are initiated on a

checking account, they are compared against an account balance that has already been reduced to

account for any earlier debit card transactions. This means that many subsequent transactions incur

OD Fees due to the unavailability of the funds sequestered for those debit card transactions.

       15.     Still, despite keeping those held funds off-limits for other transactions, Equity

improperly charges OD Fees on those APPSN Transactions, although the APPSN transactions

always have sufficient available funds to be covered.

       16.     Indeed, the Consumer Financial Protection Bureau (“CFPB”) has expressed

concern with this very issue, flatly calling the practice “unfair” and/or “deceptive” when:


       A financial institution authorized an electronic transaction, which reduced a
       customer’s available balance but did not result in an overdraft at the time of
       authorization; settlement of a subsequent unrelated transaction that further lowered
       the customer’s available balance and pushed the account into overdraft status; and

                                                 4

         Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 4 of 27
       when the original electronic transaction was later presented for settlement, because
       of the intervening transaction and overdraft fee, the electronic transaction also
       posted as an overdraft and an additional overdraft fee was charged. Because such
       fees caused harm to consumers, one or more supervised entities were found to have
       acted unfairly when they charged fees in the manner described above. Consumers
       likely had no reason to anticipate this practice, which was not appropriately
       disclosed. They therefore could not reasonably avoid incurring the overdraft fees
       charged. Consistent with the deception findings summarized above, examiners
       found that the failure to properly disclose the practice of charging overdraft fees in
       these circumstances was deceptive. At one or more institutions, examiners found
       deceptive practices relating to the disclosure of overdraft processing logic for
       electronic transactions. Examiners noted that these disclosures created a
       misimpression that the institutions would not charge an overdraft fee with respect
       to an electronic transaction if the authorization of the transaction did not push the
       customer’s available balance into overdraft status. But the institutions assessed
       overdraft fees for electronic transactions in a manner inconsistent with the overall
       net impression created by the disclosures. Examiners therefore concluded that the
       disclosures were misleading or likely to mislead, and because such misimpressions
       could be material to a reasonable consumer’s decision-making and actions,
       examiners found the practice to be deceptive. Furthermore, because consumers
       were substantially injured or likely to be so injured by overdraft fees assessed
       contrary to the overall net impression created by the disclosures (in a manner not
       outweighed by countervailing benefits to consumers or competition), and because
       consumers could not reasonably avoid the fees (given the misimpressions created
       by the disclosures), the practice of assessing fees under these circumstances was
       found to be unfair.


Consumer Financial Protection Bureau, Winter 2015 “Supervisory Highlights.”

       17.      There is no justification for these practices, other than to maximize Equity’s

overdraft fee revenue. APPSN Transactions only exist because intervening checking account

transactions supposedly reduce an account balance. But Equity is free to protect its interests and

either reject those intervening transactions or charge OD Fees on those intervening transactions—

and it does the latter to the tune of millions of dollars each year. But Equity was not content with

these millions in OD Fees. Instead, it sought millions more in OD Fees on these APPSN

Transactions.

       18.      Besides being deceptive, unfair, and unconscionable, these practices breach

promises made in Equity’s adhesion contracts—contracts which fundamentally misconstrue and
                                                 5

         Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 5 of 27
mislead consumers about the true nature of Equity’s processes and practices. These practices also

exploit contractual discretion to gouge consumers.

       19.     In plain, clear, and simple language, the checking account contract documents

covering overdraft fees promise that Equity will only charge OD Fees on transactions that have

insufficient funds to “cover” that transaction.

       20.     In short, Equity is not authorized by contract to charge OD Fees on transactions

that have not overdrawn an account, but it has done so and continues to do so.

       B.      Mechanics of a Debit Card Transaction

       21.     A debit card transaction occurs in two parts. First, authorization for the purchase

amount is instantaneously obtained by the merchant from Equity. When a merchant physically or

virtually “swipes” a customer’s debit card, the credit card terminal connects, via an intermediary,

to Equity, which verifies that the customer’s account is valid and that sufficient available funds

exist to cover the transaction amount.

       22.     At this step, if the transaction is approved, Equity immediately decrements the

funds in a consumer’s account and sequesters funds in the amount of the transaction but does not

yet transfer the funds to the merchant.

       23.     Indeed, the entire purpose of the immediate debit and hold of positive funds is to

ensure that there are enough funds in the account to pay the transaction when it settles, as discussed

in the Federal Register notice announcing revisions to certain provisions of the Truth in Lending

Act regulations:


       When a consumer uses a debit card to make a purchase, a hold may be placed on
       funds in the consumer’s account to ensure that the consumer has sufficient funds in
       the account when the transaction is presented for settlement. This is commonly
       referred to as a “debit hold.” During the time the debit hold remains in place, which
       may be up to three days after authorization, those funds may be unavailable for the
       consumer’s use for other transactions.
                                                  6

         Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 6 of 27
Federal Reserve Board, Office of Thrift Supervision, and National Credit Union Administration,

Unfair or Deceptive Acts or Practices, 74 FR 5498-01 (Jan. 22, 2009).

       24.     Sometime thereafter, the funds are actually transferred from the customer’s account

to the merchant’s account.

       25.     Equity (like all credit unions and banks) decides whether to “pay” debit card

transactions at authorization. After that, Equity is obligated to pay the transaction no matter what.

For debit card transactions, that moment of decision can only occur at the point of sale, at the

instant the transaction is authorized or declined. It is at that point—and only that point—when

Equity may choose to either pay the transaction or decline it. When the time comes to actually

settle the transaction, it is too late—the financial institution has no discretion and must pay the

charge. This “must pay” rule applies industry wide and requires that, once a financial institution

authorizes a debit card transaction, it “must pay” it when the merchant later makes a demand,

regardless of other account activity. See Electronic Fund Transfers, 74 Fed. Reg. 59033-01, 59046

(Nov. 17, 2009).

       26.     There is no change—no impact whatsoever—to the available funds in an account

when this step occurs.

       C.      Equity’s Account Contract

       27.     Plaintiff has an Equity checking account, which is governed by Equity’s

standardized Overdraft Disclosure, Ex. A, Courtesy Pay Agreement, Ex. B, Electronic Fund

Transfer Agreement and Disclosure, Ex. C, and Terms and Conditions, Ex. D (collectively, the

“Account Documents”).

       28.     The Overdraft Disclosure, Ex. A, states:




                                                 7

         Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 7 of 27
What You Need to Know About Overdrafts and Overdraft Fees. An overdraft occurs
when you do not have enough money in your account to cover a transaction, but we
pay it anyway. We can cover your overdrafts in different ways: We have standard
overdraft practices (or Courtesy Pay) that come with your account. We also offer
overdraft protection plans—such as linking to a savings, money market, or
checking account or to a line of credit—which may be less expensive than our
standard overdraft practices. To learn more, ask us about these plans
(/connect/contact-us). What are the standard overdraft practices that come with my
account? We do authorize and pay overdrafts for the following types of
transactions: Checks and other transactions made using your checking account
number Automatic bill payments ACH Payments We do not authorize and pay
overdrafts for the following types of transactions unless you ask us to (see below):
ATM transactions Everyday debit card transactions We pay overdrafts at our
discretion, which means we do not guarantee that we will always authorize and pay
any type of transaction. If we do not authorize and pay an overdraft, your
transaction will be declined.

29.     According to the Courtesy Pay Agreement, Ex. B:

There are several ways your account can become overdrawn, such as (1) the
payment of checks, electronic funds transfers or other withdrawal requests; (2)
payments authorized by you (i.e. signature-based point of sale transactions); (3) the
return of unpaid items deposited by you; (4) bank service charges; or (5) the deposit
of items which, according to the bank’s Funds Availability Policy, are treated as not
yet available or finally paid.

      […]

 [A]t your request, we may authorize and pay ATM transfers or withdrawals and
everyday debit card purchases using your limit. Your available balance may be
affected by authorizations which could create additional overdrafts and associated
fees.


30.     In the Electronic Fund Transfer Agreement and Disclosure, Ex. C, the Bank states:

Purchases made with your POS Access Card, including any purchase where you
receive cash, are referred to as "Point of Sale" or “POS” transactions and will cause
your "designated account" to be debited for the amount of the purchase. The
designated account for ATM Card transactions is your Checking, NOW, Money
Market or Savings Account. The designated account for Standard Debit Card
transactions is your Checking, NOW, Money Market or Savings Account. The
designated account for Student Debit Card transactions is your Checking, NOW,
Money Market or Savings Account. In addition, your Standard Debit Card, or
Student Debit Card may be used at any merchant that accepts MasterCard® debit
cards for the purchase of goods and services. Your card may also be used to obtain

                                         8

  Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 8 of 27
cash from your designated account at participating financial institutions. Each time
you use your POS Access Card, the amount of the transaction will be debited from
your designated account. We have the right to return any check or other item drawn
against your account to ensure there are funds available to pay for the transactions.
We may, but do not have to, allow transactions which exceed your available account
balance or, if applicable, your available overdraft protection. If we do, you agree to
pay the overdraft.

31.    According to the Terms and Conditions, Ex. D:

A Temporary Debit Authorization Hold Affects Your Account Balance. On debit
card purchases, merchants may request a temporary hold on your account for a
specified sum of money, which may be more than the actual amount of your
purchase. When this happens, our processing system cannot determine that the
amount of the hold exceeds the actual amount of your purchase. This temporary
hold, and the amount charged to your account, will eventually be adjusted to the
actual amount of your purchase, but it may be up to three days before the adjustment
is made. Until the adjustment is made, the amount of funds in your account
available for other transactions will be reduced by the amount of the temporary
hold. If another transaction is presented for payment in an amount greater than the
funds left after the deduction of the temporary hold amount, that transaction will be
a nonsufficient funds (NSF) transaction if we do not pay it or an overdraft
transaction if we do pay it. You will be charged an NSF or overdraft fee according
to our NSF or overdraft fee policy. You will be charged the fee even if you would
have had sufficient funds in your account if the amount of the hold had been equal
to the amount of your purchase. Here is an example of how this can occur - assume
for this example the following: (1) you have opted-in to our overdraft services for
the payment of overdrafts on ATM and everyday debit card transactions, (2) we pay
the overdraft, and (3) our overdraft fee is $35 per overdraft, but we do not charge
the overdraft fee if the transaction overdraws the account by less than $10. You
have $120 in your account. You swipe your card at the card reader on a gasoline
pump. Since it is unclear what the final bill will be, the gas station's processing
system immediately requests a hold on your account in a specified amount, for
example, $80. Our processing system authorizes a temporary hold on your account
in the amount of $80, and the gas station's processing system authorizes you to
begin pumping gas. You fill your tank and the amount of gasoline you purchased is
only $50. Our processing system shows that you have $40 in your account available
for other transactions ($120 - $80 = $40) even though you would have $70 in your
account available for other transactions if the amount of the temporary hold was
equal to the amount of your purchase ($120 - $50 = $70). Later, another transaction
you have authorized is presented for payment from your account in the amount of
$60 (this could be a check you have written, another debit card transaction, an ACH
debit or any other kind of payment request). This other transaction is presented
before the amount of the temporary hold is adjusted to the amount of your purchase
(remember, it may take up to three days for the adjustment to be made). Because
the amount of this other transaction is greater than the amount our processing

                                          9

  Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 9 of 27
       system shows is available in your account, our payment of this transaction will
       result in an overdraft transaction. Because the transaction overdraws your account
       by $20, your account will be assessed the overdraft fee of $35 according to our
       overdraft fee policy. You will be charged this $35 fee according to our policy even
       though you would have had enough money in your account to cover the $60
       transaction if your account had only been debited the amount of your purchase
       rather than the amount of the temporary hold or if the temporary hold had already
       been adjusted to the actual amount of your purchase. Overdrafts. You understand
       that we may, at our discretion, honor withdrawal requests that overdraw your
       account. However, the fact that we may honor withdrawal requests that overdraw
       the account balance does not obligate us to do so later. So you can NOT rely on us
       to pay overdrafts on your account regardless of how frequently or under what
       circumstances we have paid overdrafts on your account in the past. We can change
       our practice of paying overdrafts on your account without notice to you. You can
       ask us if we have other account services that might be available to you where we
       commit to paying overdrafts under certain circumstances, such as an overdraft
       protection line-of-credit or a plan to sweep funds from another account you have
       with us. You agree that we may charge fees for overdrafts. For consumer accounts,
       we will not charge fees for overdrafts caused by ATM withdrawals or one-time debit
       card transactions if you have not opted-in to that service. We may use subsequent
       deposits, including direct deposits of social security or other government benefits,
       to cover such overdrafts and overdraft fees.

       32.      For APPSN Transactions, for which necessary funds are immediately deducted

from a positive account balance and held aside for payment of that same transaction, there are

always funds to pay those transactions, yet Equity assesses OD Fees on them anyway.

       33.      The above promise indicates that transactions are only overdraft transactions when

they are authorized into a negative account balance. Of course, that is not true for APPSN

Transactions.

       34.      In fact, Equity actually authorizes transactions on positive funds, sets those funds

aside on hold, then fails to use those same funds to “post” those same transactions. Instead, it uses

a secret posting process described below.

       35.      The above contractual promise is untrue. Equity charges OD Fees even when

sufficient funds exist to cover transactions that are authorized into a positive balance. No express

language in any document states that Equity may impose OD Fees on any APPSN Transactions.

                                                 10

         Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 10 of 27
            36.   The account documents misconstrue Equity’s true debit card processing and

  overdraft practices.

            37.   First, and most fundamentally, Equity charges OD Fees on debit card transactions

  for which there are sufficient funds available to cover the transactions.

            38.   Equity assesses OD Fees on APPSN Transactions that do have sufficient funds

  available to pay them throughout their lifecycle.

            39.   Equity’s practice of charging OD Fees even when sufficient available funds exist

  to pay a transaction violates a contractual promise not to do so. This discrepancy between Equity’s

  actual practice and the contract causes consumers like Plaintiff to incur more OD Fees than they

  should.

            40.   Next, sufficient funds for APPSN Transactions are actually debited from the

  account immediately, consistent with standard industry practice.

            41.   This discrepancy between Equity’s actual practices and the contract causes

  consumers to incur more OD Fees than they should.

            42.   In sum, there is a huge gap between Equity’s practices as described in the account

  documents and Equity’s practices in reality.

            D.    Plaintiff’s Debit Card Transactions

            43.   On numerous occasions, including on October 29, 2019 and November 12, 2019,

  Plaintiff was assessed OD Fees on debit card transactions that settled on that day, despite the fact

  that positive funds were deducted immediately, prior to that day, for the transactions on which

  Plaintiff was assessed an OD Fee.

II.         EQUITY CHARGES TWO OR MORE FEES ON THE SAME ITEM

            44.   Equity regularly assesses two or more NSF Fees on the same item.



                                                   11

             Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 11 of 27
       45.     This abusive practice is not universal in the financial services industry. Indeed,

major banks like Chase—the largest consumer bank in the country—does not undertake the

practice of charging more than one NSF Fee on the same item when it is reprocessed. Instead,

Chase charges one NSF Fee even if a transaction is resubmitted for payment multiple times.

       46.     Equity’s Account Documents never disclose this practice. To the contrary, Equity’s

Account Documents indicate it will only charge a single NSF Fee on an item.

       A.      Plaintiff’s Experience

       47.     In support of her claims, Plaintiff offers an example of NSF Fees that should not

have been assessed against her checking account. As alleged below, Equity: (a) reprocessed a

previously declined item; and (b) charged a fee upon reprocessing.

       48.     On November 7, 2019, Plaintiff attempted a single payment to Paypal via ACH.

       49.      Equity rejected payment of that item due to insufficient funds in Plaintiff’s account

and charged her a $34.98 NSF Fee for doing so. Plaintiff does not dispute the initial fee, as it is

allowed by Equity Account Documents.

       50.     Seven days later, on November 14, 2019, Equity again processed the payment, and

this time paid it into overdraft, and charged a second $34.98 fee—an OD Fee this time.

       51.     In sum, Equity charged Plaintiff nearly $70 in fees to attempt to process a single

payment.

       52.     Plaintiff understood the payment to be a single item as is laid out in Equity’s

Account Documents, capable at most of receiving a single NSF Fee (if Equity returned it) or a

single OD Fee (if Equity paid it).

       B.      The Imposition of Multiple Fees on a Single Item Violates Equity’s Express

               Promises and Representations



                                                 12

         Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 12 of 27
        53.     The Account Documents provide the general terms of Plaintiff’s relationship with

Equity and therein Equity makes explicit promises and representations regarding how transactions

will be processed, as well as when NSF Fees and OD Fees may be assessed.

        54.     The Account Documents contain explicit terms indicating that fees will only be

assessed once per item—defined as a customer request for payment or transfer—when in fact

Equity regularly charges two or more fees per transaction or single item even though a customer

only requested the payment or transfer once.

        55.     Equity’s Account Documents indicate that a singular NSF Fee can be assessed on

checks, ACH debits, and electronic payments.

        56.     Equity’s Account Documents state that it will charge a single fee per item or

transaction that is returned due to insufficient funds.

        57.     The same “item” cannot conceivably become a new one each time it is rejected for

payment then reprocessed, especially when—as here—Plaintiff took no action to resubmit it.

        58.     There is zero indication anywhere in the Account Documents that the same “item”

or “transaction” is eligible to incur multiple NSF Fees.

        59.     The same “item” on an account cannot conceivably become a new “item” each time

it is rejected for payment then reprocessed, especially when—as here—Plaintiff took no action to

reprocess it.

        60.     There is zero indication anywhere in the Account Documents that the same “item”

is eligible to incur multiple fees.

        61.     The Fee Schedule, Ex. D, states:

        Overdrafts and Returned Item Fees Charge Overdraft Charge/Return Check Charge
        - each




                                                   13

         Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 13 of 27
       You will be charged an Overdraft Charge for an overdraft item paid if your
       account’s daily ending balance is overdrawn by more than $5.00.

       You will be charged a Return Check Charge for each returned item. No more than
       $169.90 or five Overdraft or Return Check Charges will be applied on any one
       business day.

       Overdraft Charge applies to overdrafts created by a check, in-person withdrawal,
       ATM withdrawal, Debit Card transactions or other electronic means.

       Return Check Charge applies to an item returned due to insufficient funds.


       62.     Even if Equity reprocesses an instruction for payment, it is still the same item.

Equity’s reprocessing is simply another attempt to effectuate an accountholder’s original order or

instruction.

       63.     The Account Documents described never discuss a circumstance where Equity may

assess multiple NSF Fees for a single item that was returned for insufficient funds and later

reprocessed one or more times and returned again.

       64.     In sum, Equity promises that one NSF Fee will be assessed per electronic payment

or check, and these terms must mean all iterations of the same instruction for payment. As such,

Equity breached the contract when it charged more than one fee per item.

       65.     Reasonable consumers understand any given authorization for payment to be one,

singular “item” as that term is used in Equity’s Account Documents.

       66.     Taken together, the representations and omissions identified above convey to

customers that all submissions for payment of the same transaction will be treated as the same

“item,” which Equity will either authorize (resulting in an overdraft item) or reject (resulting in a

returned item) when it decides there are insufficient funds in the account. Nowhere does Equity

disclose that it will treat each reprocessing of a check or ACH payment as a separate item, subject

to additional fees, nor have Equity customers ever agree to such fees or practices.

                                                 14

         Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 14 of 27
        67.     Customers reasonably understand, based on the language of the Account

Documents and Equity’s other documents, that the Bank’s reprocessing of checks or ACH

payments are simply additional attempts to complete the original order or instruction for payment,

and as such, will not trigger NSF Fees. In other words, it is always the same item.

        68.     Equity knows this. That is why in July, 2020 it updated its Terms and Conditions,

Ex. E, to disclose its true multiple fee practice for the first time:

        Nonsufficient Funds (NSF) Fees. If an item drafted by you (such as a check) or a
        transaction you set up (such as a preauthorized transfer) is presented for payment in an
        amount that is more than the amount of money in your account, and we decide not to pay
        the item or transaction, you agree that we can charge you an NSF fee for returning the
        payment. Be aware that such an item or payment may be presented multiple times and that
        we do not monitor or control the number of times a transaction is presented for payment.
        You agree that we may charge you an NSF fee each time a payment is presented if the
        amount of money in your account is not sufficient to cover the payment, regardless of the
        number of times the payment is presented.


        69.     Banks and credit unions, like Equity, that employ this abusive practice know how

to plainly and clearly disclose it. Indeed, other banks and credit unions that do engage in this

abusive practice disclose it expressly to their accountholders—something Equity never did here.

        70.     For example, First Hawaiian Bank engages in the same abusive practices as PCU,

but at least currently discloses it in its online banking agreement, in all capital letters, as follows:

        YOU AGREE THAT MULTIPLE ATTEMPTS MAY BE MADE TO SUBMIT A
        RETURNED ITEM FOR PAYMENT AND THAT MULTIPLE FEES MAY BE
        CHARGED TO YOU AS A RESULT OF A RETURNED ITEM AND
        RESUBMISSION.
Terms and Conditions of FHB Online Services, First Hawaiian Bank 40, https://www. fhb.com/

en/assets/File/Home_Banking/FHB_Online/Terms_and_Conditions_of_FHB_Online_Services_

RXP1.pdf (last accessed September 25, 2019) (emphasis added).

        71.     Klein Bank similarly states in its online banking agreement:
        [W]e will charge you an NSF/Overdraft Fee each time: (1) a Bill Payment
        (electronic or check) is submitted to us for payment from your Bill Payment
        Account when, at the time of posting, your Bill Payment Account is overdrawn,
                                                   15

         Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 15 of 27
       would be overdrawn if we paid the item (whether or not we in fact pay it) or does
       not have sufficient available funds; or (2) we return, reverse, or decline to pay an
       item for any other reason authorized by the terms and conditions governing your
       Bill Payment Account. We will charge an NSF/Overdraft Fee as provided in
       this section regardless of the number of times an item is submitted or
       resubmitted to us for payment, and regardless of whether we pay the item or
       return, reverse, or decline to pay the bill payment.
Consumer and Small Business Online Access Agreement, Klein Bank ¶ H,

https://www.kleinbankonline.com/bridge/disclosures/ib/disclose.html (last accessed September

25, 2019) (emphasis added).


       71.     Central Pacific Bank, a leading bank in Hawai’i, states in its Fee Schedule under

the “MULTIPLE NSF FEES” subsection:

       Items and transactions (such as, for example, checks and electronic
       transactions/payments) returned unpaid due to insufficient/non-sufficient (“NSF”)
       funds in your account, may be resubmitted one or more times for payment, and a
       $32 fee will be imposed on you each time an item and transaction resubmitted for
       payment is returned due to insufficient/nonsufficient funds.
Miscellaneous Fee Schedule, Central Pacific Bank 1 (Feb. 15, 2019),

https://www.centralpacificbank.com/PDFs/Miscellaneous-Fee-Schedule.aspx.


       72.     BP Credit Union likewise states: “We may charge a fee each time an item is

submitted or resubmitted for payment; therefore, you may be assessed more than one fee as a result

of a returned item and resubmission(s) of the returned item.”

       73.     Regions Bank likewise states:

       If an item is presented for payment on your account at a time when there is an
       insufficient balance of available funds in your account to pay the item in full, you
       agree to pay us our charge for items drawn against insufficient or unavailable funds,
       whether or not we pay the item. If any item is presented again after having
       previously been returned unpaid by us, you agree to pay this charge for each time
       the item is presented for payment and the balance of available funds in your account
       is insufficient to pay the item.
https://www.regions.com/virtualdocuments/Deposit_Agreement_6_1_2018.pdf.



                                                16

        Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 16 of 27
       74.     First Financial Bank states, “Merchants or payees may present an item multiple

times for payment if the initial or subsequent presentment is rejected due to insufficient funds or

other reason (representment). Each presentment is considered an item and will be charged

accordingly.” Special Handling/Electronic Banking Disclosures of Charges, First Financial Bank

2         (Aug.          2018),          https://www.bankatfirst.com/content/dam/first-financial-

bank/eBanking_Disclosure _of_ Charges.pdf.

       75.     Andrews Federal Credit Union states:

       You understand and agree that a merchant or other entity may make multiple
       attempts to resubmit a returned item for payment. Consequently, because we may
       charge a service fee for an NSF item each time it is presented, we may charge you
       more than one service fee for any given item. Therefore, multiple fees may be
       charged to you as a result of a returned item and resubmission regardless of the
       number of times an item is submitted or resubmitted to use for payment, and
       regardless of whether we pay the item or return, reverse, or decline to pay the item.
       When we charge a fee for NSF items, the charge reduces the available balance in
       your account and may put your account into (or further into) overdraft.
https://www.andrewsfcu.org/AndrewsFCU/media/Documents/Terms-and-

Conditions_REBRANDED_Dec2019-Update.pdf


       76.     Consumers Credit Union states:

       Consequently, because we may charge a service fee for an NSF item each time it is
       presented, we may charge you more than one service fee for any given item.
       Therefore, multiple fees may be charged to you as a result of a returned item and
       resubmission regardless of the number of times an item is submitted or resubmitted
       to us for payment, and regardless of whether we pay the item or return, reverse, or
       decline to pay the item.
https://www.myconsumers.org/docs/default-source/default-document-

library/ccu_membership_booklet_complete.pdf?sfvrsn=6


       77.     Wright Patt Credit Union states:

       Consequently, because we may charge a service fee for an NSF item each time it
       is presented, we may charge you more than one service fee for any given item.
       Therefore, multiple fees may be charged to you as a result of a returned item and

                                                  17

        Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 17 of 27
       represented regardless of the number of times an item is presented or represented
       to us for payment, and regardless of whether we pay the item or return, reverse, or
       decline to pay the item.
https://www.wpcu.coop/en-

us/PDFDocuments/Important%20Account%20Information%20Disclosure%20-%20WPCU.pdf


       78.    Partners 1st Federal Credit Union states:

       Consequently, because we may charge a fee for an NSF item each time it is
       presented, we may charge you more than one fee for any given item. Therefore,
       multiple fees may be charged to you as a result of a returned item and resubmission
       regardless of the number of times an item is submitted or resubmitted to us for
       payment, and regardless of whether we pay the item or return, reverse, or decline
       to pay the item.
https://www.partners1stcu.org/uploads/page/Consumer_Account_Agreement.pdf


       79.    Members First Credit Union states:

       We reserve the right to charge an Non-Sufficient Funds Fee (NSF Fee) each time a
       transaction is presented if your account does not have sufficient funds to cover the
       transaction at the time of presentment and we decline the transaction for that reason.
       This means that a transaction may incur more than one Non-Sufficient Funds
       Fee (NSF Fee) if it is presented more than once . . . we reserve the right to charge
       a Non-Sufficient Funds (NSF Fee) for both the original presentment and the
       representment [.]
http://www.membersfirstfl.org/files/mfcufl/1/file/Membership_and_Account_Agreement.pdf


       80.    Community Bank, N.A. states:

       We cannot dictate whether or not (or how many times) a merchant will submit a
       previously presented item. You may be charged more than one Overdraft or NSF
       Fee if a merchant submits a single transaction multiple times after it has been
       rejected or returned.
https://cbna.com/u/header/2019-Overdraft-and-Unavailable-Funds-Practices-Disclosure.pdf


       81.    RBC Bank states:

       We may also charge against the Account an NSF fee for each item returned or
       rejected, including for multiple returns or rejections of the same item.


                                                18

        Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 18 of 27
https://www.rbcbank.com/siteassets/Uploads/pdfs/Service-Agreement-for-Personal-

Accounts.pdf

       82.     Diamond Lakes Credit Union states:

       Your account may be subject to a fee for each item regardless of whether we pay
       or return the item. We may charge a fee each time an item is submitted or
       resubmitted for payment; therefore, you may be assessed more than one fee as a
       result of a returned item and resubmission(s) of the returned item.

https://www.diamondlakesfcu.org/termsconditions.html

       83.     Parkside Credit Union states:

       If the Credit Union returns the item, you will be assessed an NSF Fee. Note that the
       Credit Union has no control over how many times an intended payee may resubmit
       the same check or other item to us for payment. In the event the same check or other
       item is presented for payment on more than one occasion, your account will be
       subject to an additional charge on each occasion that the item is presented for
       payment. There is no limit to the total fees the Credit Union may charge you for
       overdrawing your account.

https://www.parksidecu.org/_/kcms-doc/1043/44277/Membership-and-Account-

Agreement.pdf?__cf_chl_captcha_tk__=add6ebea42df3385074decd4b16c1f86a8369dc9-

1580427763-0-AfXmB7FcyYTqzK9oMNbMSKM6k5fnKS5Xf-z7p3Tv-

Pt951tDs7wM8yaaIV06w718t2nomyWR1Q8COwgpfgE07FJWZUeFkJN6lxbXDZG1SvidTWh

Ym9l85AbCd5afw2imyGdtdzKhXl9bQ9TYkjOlTVM4w8OFJOtE3wVIHrEITnQnSfoR5mZxM

5O0bu4f_FHoHiJj0XsjNkVoGblk0-lti6-gMn-Wcu_o87SGQW6dOUF2i6rHGiM_CkdI-

ULanKI2NS3KlhkYAuNatN9Jdwr7Plc6oJozMbZQeczuO7VlbRnuCFD0tjzkw1lsnof7uaRvLRA

kfKYi3wh0tUU1c_Y6N4aH1qN8SPftOn8TYJHO7OoILvpMfamNTqv_djpbUl3GVA

       84.     Unlike all these other financial institutions, Equity provides no such disclosure, and

in so doing, deceives its accountholders.

III.   EQUITY BREACHES THE COVENANT OF GOOD FAITH AND FAIR DEALING




                                                19

        Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 19 of 27
       85.     Parties to a contract are required not only to adhere to the express conditions in the

contract, but also to act in good faith when they are invested with a discretionary power over the

other party. This creates an implied promise to act in accordance with the parties’ reasonable

expectations and means that Equity is prohibited from exercising its discretion to enrich itself and

gouge its customers. Indeed, Equity has a duty to honor transaction requests in a way that is fair

to Plaintiff and its other customers and is prohibited from exercising its discretion to pile on ever

greater penalties on the depositor.

       86.     Here—in the adhesion agreements Equity foisted on Plaintiff and its other

customers—Equity has provided itself numerous discretionary powers affecting customers’ credit

union accounts. But instead of exercising that discretion in good faith and consistent with

consumers’ reasonable expectations, Equity abuses that discretion to take money out of

consumers’ account without their permission and contrary to their reasonable expectations.

       87.     Equity’s treatment of debit card transactions to charge OD Fees is not simply a

breach of the express terms of the numerous account documents. In addition, Equity exploits

contractual discretion to the detriment of accountholders when it uses these policies.

       88.     Equity uses its discretion to define contract terms in a manner contrary to any

reasonable, common sense understanding of those terms. In Equity’s implied definition, a

transaction is an overdraft transaction even if Equity sequesters sufficient available funds for that

transaction at the time it is made.

       89.     Moreover, Equity uses its contractual discretion to cause APPSN Transactions to

incur OD Fees by knowingly authorizing later transactions that it allows to consume available

funds previously sequestered for APPSN Transactions.




                                                 20

         Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 20 of 27
       90.     Equity uses all of these contractual discretion points unfairly to extract OD Fees on

transactions that no reasonable consumer would believe could cause OD Fees.

       91.     In addition, the Bank acts contrary to reasonable expectations under the Account

Documents when it construes the word “item” to mean each iteration of the same payment. This

is a breach of Equity’s implied covenant to engage in fair dealing and to act in good faith.

       92.     It was bad faith and totally outside Plaintiff’s reasonable expectations for Equity to

use its discretion to assess two or more fees for a single attempted payment.

       93.     When Equity charges multiple fees, Equity uses its discretion to define the meaning

of “item” in an unreasonable way that violates common sense and reasonable consumer

expectations. Equity uses its contractual discretion to set the meaning of those terms to choose a

meaning that directly causes more NSF Fees.

                                    CLASS ALLEGATIONS

       94.     Plaintiff brings this action on behalf of herself and as a class action on behalf of the

following proposed classes (the “Classes”):


       All Equity checking account holders who, during the applicable statute of
       limitations, were charged OD Fees on items that did not overdraw their checking
       accounts (the “OD Class”)

       All Equity checking account holders who, during the applicable statute of
       limitations, were charged more than one NSF Fee, or an NSF Fee followed by an
       overdraft fee, on the same item (the “NSF Class”)

       95.     Plaintiff reserves the right to modify or amend the definition of the Class as this

litigation proceeds.

       96.     Excluded from the Class are Equity, its parents, subsidiaries, affiliates, officers and

directors, any entity in which Equity has a controlling interest, all customers who make a timely




                                                 21

         Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 21 of 27
election to be excluded, governmental entities, and all judges assigned to hear any aspect of this

litigation, as well as their immediate family members.

       97.      This action is properly maintainable as a class action under Rule 23 of the Federal

Rules of Civil Procedure.

       98.      The Classes consist of thousands of members, such that joinder of all Class

members is impracticable.

       99.      There are questions of law and fact that are common to the Class members that

relate to Equity’s practice of charging Overdraft Fees on transactions that did not overdraw an

account and charging multiple NSF Fees on an account.

       100.     The claims of Plaintiff are typical of the claims of the proposed Class because they

are based on the same legal theories, and Plaintiff has no interests that are antagonistic to the

interests of the Class members.

       101.     Plaintiff is an adequate representatives of the Classes and has retained competent

legal counsel experienced in class actions and complex litigation.

       102.     The questions of law and fact common to the Classes predominate over any

questions affecting only individual Class members, particularly because the focus of the litigation

will be on Equity’s conduct. The predominant questions of law and fact in this litigation include,

but are not limited to, whether Equity:

       •     Imposed Overdraft Fees on transactions that did not overdraw an account and multiple

             NSF Fees, or an NSF Fee followed by an overdraft fee, on the same item;

       •     Breached its contract with Plaintiff and Class members;

       •     Breached the covenant of good faith and fair dealing imposed on it; and

       •     Was unjustly enriched.


                                                 22

           Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 22 of 27
         103.    Other questions of law and fact common to the Classes include the proper method

or methods by which to measure damages.

         104.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy, as the pursuit of hundreds of individual lawsuits would not be

economically feasible for individual Class members, and certification as a class action will

preserve judicial resources by allowing the common issues of the Class members to be adjudicated

in a single forum, avoiding the need for duplicative hearings and discovery in individual actions

that are based on an identical set of facts. Since the amount of each individual Class member’s

claim is small relative to the complexity of the litigation, and due to the financial resources of

Equity, no Class member could afford to seek legal redress individually for the claims alleged

herein. Therefore, absent a class action, the Class members will continue to suffer losses and

Equity’s misconduct will proceed without remedy. In addition, without a class action, it is likely

that many members of the Class will remain unaware of Equity’s conduct and the claims they may

possess.

         105.    It appears that other persons who fall within the Class definitions set forth above

are not pursuing similar litigation, such that individual Class members do not wish to control the

prosecution of separate actions.

         106.    This proposed class action does not present any unique management difficulties.

                              COUNT I: BREACH OF CONTRACT
                               (On behalf of Plaintiff and the Class)

         107.    Plaintiff incorporates the preceding paragraphs of this Complaint as if fully set forth

below.

         108.    Plaintiff and Equity have contracted for bank account deposit, checking, and debit

card services.

                                                   23

           Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 23 of 27
         109.    Equity misconstrued in the account documents its true debit card processing and

Overdraft Fee practices and breached the express terms of the account documents.

         110.    No contract provision authorizes Equity to charge Overdraft Fees on transactions

that did not overdraw an account.

         111.    Equity breached the terms of its account documents by charging Overdraft Fees on

transactions that did not overdraw an account.

         112.    Equity breached the terms of its account documents by charging multiple NSF Fees

on the same item, or an NSF Fee followed by an Overdraft Fee.

         113.    Plaintiff and members of the Class have performed all, or substantially all, of the

obligations imposed on them under the contract.

         114.    Plaintiff and members of the Class have sustained damages as a result of Equity’s

breach of the contract.

                          COUNT II: BREACH OF THE COVENANT OF
                             GOOD FAITH AND FAIR DEALING
                              (On Behalf of Plaintiff and the Class)

         115.    Plaintiff incorporates the preceding paragraphs of this Complaint as if fully set forth

below.

         116.    Plaintiff and Equity have contracted for bank account deposit, checking, and debit

card services.

         117.    A duty of good faith and fair dealing is imposed on contracts between banks and

their customers because banks are inherently in a superior position to their checking account

holders because from a superior vantage point they offer customers contracts of adhesion, often

with terms not readily discernible to a layperson.




                                                   24

          Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 24 of 27
         118.    Good faith and fair dealing, in connection with executing contracts and discharging

performance and other duties according to their terms, means preserving the spirit—not merely

the letter—of the bargain. Put differently, the parties to a contract are mutually obligated to comply

with the substance of their contract in addition to its form. Evading the spirit of the bargain and

abusing the power to specify terms constitute examples of bad faith in the performance of

contracts.

         119.    Equity has breached the covenant of good faith and fair dealing in the contract

through its policies and practices as alleged herein.

         120.    Plaintiff and members of the Class have performed all, or substantially all, of the

obligations imposed on them under the account documents.

         121.    Plaintiff and members of the Class have sustained damages as a result of Equity’s

breach of the covenant of good faith and fair dealing.

                              COUNT III: UNJUST ENRICHMENT
                               (On Behalf of Plaintiff and the Class)

         122.    Plaintiff incorporates the preceding paragraphs of this Complaint as if fully set forth

below.

         123.    Plaintiff and members of the Class conferred a benefit on Equity at the expense of

Plaintiff and members of the Class when they paid improper NSF Fees or Overdraft Fees.

         124.    Equity appreciated this benefit in the form of the substantial revenue that Equity

generates from the imposition of such fees.

         125.    Equity has accepted and retained such fees under inequitable and unjust

circumstances.

         126.    Equity should not be allowed to profit or enrich itself inequitably and unjustly at

Plaintiff’ and the Class’s expense and should be required to make restitution to Plaintiff Class.

                                                   25

          Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 25 of 27
                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff and the Class demand a jury trial on all claims so triable and

judgment as follows:

       A.     Certification for this matter to proceed as a class action under Rule 23 of the Federal

              Rules of Civil Procedure;

       B.     Restitution of all Overdraft Fees paid to Equity by Plaintiff and the Class, as a result

              of the wrongs alleged herein in an amount to be determined at trial;

       C.     Actual damages in an amount according to proof;

       D.     Pre- and post- judgment interest at the maximum rate permitted by applicable law;

       E.     Costs and disbursements assessed by Plaintiff in connection with this action,

              including reasonable attorneys’ fees pursuant to applicable law;

       F.     For attorneys’ fees under the common fund doctrine, and all other applicable law;

              and

       G.     Such other relief as this Court deems just and proper.

                                        JURY DEMAND

       Plaintiff, by counsel, demands a trial by jury.

Dated: November 5, 2020                       Respectfully submitted,

                                              WILLIAMS DIRKS DAMERON LLC

                                                    /s/ Matthew L. Dameron
                                              Matthew L. Dameron           MO Bar No. 52093
                                              1100 Main Street, Suite 2600
                                              Kansas City, Missouri 64105
                                              Tel: (816) 945-7135
                                              Fax: (816) 945-7118
                                              matt@williamsdirks.com

                                              Taras Kick (pro hac vice forthcoming)
                                              Jeffrey Bils (pro hac vice forthcoming)

                                                26

        Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 26 of 27
                            THE KICK LAW FIRM, APC
                            815 Moraga Drive
                            Los Angeles, California 90049
                            Tel: (310) 395-2988
                            Fax: (310) 395-2088
                            taras@kicklawfirm.com
                            jeff@kicklawfirm.com

                            Jeffrey Kaliel (pro hac vice forthcoming)
                            Sophia Gold (pro hac vice forthcoming)
                            KALIEL PLLC
                            1875 Connecticut Avenue NW
                            10th Floor
                            Washington, D.C. 20009
                            Tel: (202) 350-4783
                            jkaliel@kalielpllc.com
                            sgold@kalielpllc.com

                            Counsel for Plaintiff and the Proposed Class




                              27

Case 4:20-cv-00885-DGK Document 1 Filed 11/05/20 Page 27 of 27
